Exhibit 4.14 TERMINATION OF ASSIGNMENT OF PURCHASE AGREEMENT THIS TERMINATION AGREEMENT (this "Termination") is made and entered into as of April 8, 2010, by and between (i) CALPETRO TANKERS (BAHAMAS III) LIMITED, a company organized under the laws of the Bahamas (the "Owner"), and (ii) CALIFORNIA PETROLEUM TRANSPORT CORPORATION, a company organized under the laws of the state of Delaware ("CPTC"), to the assignment from the Owner to CPTC, dated as of April 1, 1995 (the "Assignment"), of the vessel purchase agreement dated as of April 1, 1995 between the Owner and Chevron Transport Corporation (the "Purchase Agreement").Capitalized terms used herein without definition shall have the respective meanings ascribed thereto (or incorporated by reference) in the Assignment, which also contains rules of usage that apply to terms defined therein and herein. W I T N E S S E T H: WHEREAS, Front Voyager Inc. (the "Charterer") and the Owner have entered into a bareboat charter dated as of March 31, 2006 (the "Charter") in respect of the Bahamian registered vessel
